Case 1:18-cv-00668-HYJ-SJB ECF No. 90, PageID.616 Filed 12/22/20 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,                                  Case No. 1:18-cv-668

               Plaintiff,                    Hon. Hala Y. Jarbou
v.

GEORGINA'S LLC, et al.,

               Defendants.
                                      /

                               CASE MANAGEMENT ORDER

         IT IS HEREBY ORDERED:

Trial Date and Time                                                         MAY 17, 2021
                                                                               9:00 AM
Place:   128 Federal Building, 315 W Allegan St
         Lansing, MI 48933
Before: Judge Hala Y. Jarbou
Counsel and the parties shall be present in the
courtroom at 8:30 a.m. to address preliminary matters.
Jury or Non-Jury                                                                       Jury
Estimated Length of Trial                                                            6 days
Completion of Discovery                                               FEBRUARY 8, 2021
Interrogatories will be limited to:                                 25 single part questions
(Single Part Questions)
Depositions will be limited to:                                                10 per party
(Fact Witnesses Per Party)
Requests for Admission will be limited to:                                      10 per side
(Per Side)
Motions in Limine                                                        MARCH 24, 2021
Settlement Conference                            Date:                MARCH 11, 2021
                                                 Time:                          2:00 PM
                                                Before: Magistrate Judge Sally J. Berens
Case 1:18-cv-00668-HYJ-SJB ECF No. 90, PageID.617 Filed 12/22/20 Page 2 of 7




 Final Pretrial Conference                             Date:                     APRIL 14, 2021
 Before Judge Hala Y. Jarbou                           Time:                         11:00 AM
 Note Preparation Details within this Order


1.    TRIAL DATE AND SETTING: This case is scheduled for trial before the Honorable Hala
      Y. Jarbou, 128 Federal Building, 315 W Allegan St, Lansing, Michigan, as set forth above.

2.    DISCOVERY: All discovery proceedings shall be completed no later than the date set forth
      in the table above, and shall not continue beyond this date. All interrogatories, requests for
      admissions, and other written discovery requests must be served no later than thirty days
      before the close of discovery. All depositions must by completed before the close of
      discovery. Interrogatories will be limited as set forth in the table above. Depositions will
      be limited as set forth in the table above. There shall be no deviations from this order
      without prior approval of the court upon good cause shown. Time limitations for
      depositions set forth in Rule 30(d)(1) apply to this case.

3.    SETTLEMENT CONFERENCE: The parties are under an ongoing obligation to engage
      in good faith settlement negotiations. A settlement conference has been scheduled before
      the magistrate judge as set forth above.

      a.     Persons Required to Attend. Unless excused after a showing of good cause, the
             attorney who is to conduct the trial shall attend the settlement conference,
             accompanied by a representative of the party with full settlement authority. The
             person with settlement authority must come with authority to accept, without
             further contact with another person, the settlement demand of the opposing parties.
             In addition, where a party is insured, a representative of the insurer who is
             authorized to negotiate and to settle the matter (within policy limits) up to the
             amount of the opposing parties’ existing settlement demand shall also attend. All
             participants shall be present in person unless specifically excused by written motion
             and order (or otherwise directed by the Court. W.D. Mich. LCivR 16.6.

      b.     Settlement Letter to Opposing Party. A settlement conference is more likely to be
             productive if, before the conference, the parties have had a written exchange of
             their settlement proposals. Accordingly, at least fourteen (14) days prior to the
             settlement conference, plaintiff’s counsel shall submit a written itemization of
             damages and settlement demand to defendants’ counsel with a brief explanation of
             why such a settlement is appropriate. No later than seven (7) days prior to the
             settlement conference, defendants’ counsel shall submit a written offer to plaintiff’s
             counsel with a brief explanation of why such a settlement is appropriate. This may
             lead directly to a settlement. If settlement is not achieved, plaintiff’s counsel shall
             deliver or e-mail copies of these letters to chambers no later than three (3) business
             days before the conference. Letters should be mailed, hand delivered, or e-mailed
             to berensmediation@miwd.uscourts.gov. Do not file copies of these letters in the
             Clerk’s Office.


                                              -2-
Case 1:18-cv-00668-HYJ-SJB ECF No. 90, PageID.618 Filed 12/22/20 Page 3 of 7




     c.     Confidential Settlement Letter to Court. In addition, three (3) business days before
            the conference, each party or their attorney shall submit to the chambers of Judge
            Sally J. Berens a confidential letter concerning settlement. Letters should be
            mailed, hand delivered, or e-mailed to berensmediation@miwd.uscourts.gov. A
            copy of this letter need not be provided to any other party. Do not file a copy of
            this letter in the Clerk’s Office. All information in the settlement letter shall remain
            confidential and will not be disclosed to any other party without the approval of the
            writer. The confidential settlement letter shall set forth: (a) the name and title of
            the party representative who will be present at the settlement conference, with
            counsel’s certification that the representative will have full authority to settle,
            without the need to consult with any other party; (b) a very brief explanation of the
            nature of the case, including an identification of any parties added or dismissed
            since the time of filing; (c) a history of settlement negotiations to date, including
            all offers, demands and responses (the letter should not, however, divulge any offer
            made in the context of a voluntary facilitative mediation); (d) the policy limits of
            any relevant insurance coverage; (e) the limits on settlement authority given to
            counsel by the client; (f) that party’s suggestions concerning the most productive
            approach to settlement; (g) any other matter that counsel believes will improve the
            chances for settlement. Plaintiff shall also provide an estimated range of damages
            recoverable at trial and a brief analysis of the method(s) used for arriving at the
            estimate(s).

4.   FINAL PRETRIAL CONFERENCE: A final pretrial conference is scheduled at the date
     and time set forth above.

5.   PREPARATION OF PROPOSED FINAL PRETRIAL ORDER: A proposed pretrial order,
     entitled “Final Pretrial Order” shall be prepared jointly by counsel and filed three (3)
     business days prior to the final pretrial conference in the following form:

            A final pretrial conference was held on the ___ day of ______________.
            Appearing for the parties as counsel were:

                   (List the counsel who will attend the pretrial conference.)

            1.     Exhibits: The following exhibits will be offered by the plaintiff and the
                   defendants:

                   (List separately for each party all exhibits, including demonstrative
                   evidence and summaries of other evidence, by name and number. Plaintiff
                   shall use numbers; defendants shall use letters. Indicate with respect to each
                   exhibit whether and for what reason its admissibility is challenged. Exhibits
                   expected to be used solely for impeachment purposes need not be numbered
                   or listed until identified at trial. Failure to list an exhibit required to be listed
                   by this order will result, except upon a showing of good cause, in a
                   determination of non-admissibility at trial. Objections not contained in the
                   Pretrial Order, other than objections under Evidence Rule 402 or 403, shall


                                              -3-
Case 1:18-cv-00668-HYJ-SJB ECF No. 90, PageID.619 Filed 12/22/20 Page 4 of 7




                 be deemed waived except for good cause shown. See Fed. R. Civ. P.
                 26(a)(3)(B).)

           2.    Uncontroverted Facts: The parties have agreed that the following may be
                 accepted as established facts:

                 (State in detail all uncontroverted facts.)

           3.    Controverted Facts and Unresolved Issues: The factual issues remaining to
                 be determined and issues of law for the Court’s determination are:

                 (Set out each issue which is genuinely controverted, including issues on the
                 merits and other matters which should be drawn to the Court’s attention.)

           4.    Witnesses:

                 a.      Non-expert witnesses to be called by the plaintiff and defendants,
                         except those who may be called for impeachment purposes only,
                         are:

                         (List names, addresses, and telephone numbers of all non-experts
                         who will testify. Indicate whether they are expected to testify in
                         person, by deposition videotape, or by reading of their deposition
                         transcript. Indicate all objections to the anticipated testimony of
                         each non-expert witness. For each witness listed, indicate whether
                         the witness will be called or merely may be called to testify.)

                 b.      Expert witnesses to be called by the plaintiff and defendants, except
                         those who may be called for impeachment purposes only, are:

                         (List names, addresses, and telephone numbers of all experts who
                         will testify, providing a brief summary of their qualifications and a
                         statement of the scientific or medical field(s) in which they are
                         offered as experts. Indicate whether they will testify in person, by
                         deposition videotape, or by reading of their deposition transcript.
                         Indicate all objections to the qualifications or anticipated testimony
                         of each expert witness.)

                         It is understood that, except upon a showing of good cause, no
                         witness whose name and address does not appear in the lists required
                         by subsections (a) and (b) will be permitted to testify for any
                         purpose, except impeachment, if the opposing parties object. Any
                         objection to the use of a deposition under Fed. R. Civ. P. 32(a) not
                         reflected in the Pretrial Order shall be deemed waived, except for
                         good cause shown.

           5.    Depositions and Other Discovery Documents:


                                          -4-
Case 1:18-cv-00668-HYJ-SJB ECF No. 90, PageID.620 Filed 12/22/20 Page 5 of 7




                      All depositions, answers to written interrogatories, and requests for
                      admissions, or portions thereof, that are expected to be offered in evidence
                      by the plaintiff and the defendants are:

                      (Designate portions of depositions by page and line number. Designate
                      answers to interrogatories and requests for admissions by answer or request
                      number. Designation need not be made of portions that may be used, if at
                      all, as impeachment of an adverse party. Indicate any objections to
                      proposed deposition testimony, answers to interrogatories, and admissions.)

               6.     Length of Trial: Counsel estimate the trial will last approximately _____
                      full days, allocated as follows: _____ days for plaintiff’s case; _____ days
                      for defendants’ case; _____ days for other parties.

               7.     Prospects of Settlement: The status of settlement negotiations is:

                      (Indicate progress toward settlement and issues that are obstacles to
                      settlement.)

       The proposed Final Pretrial Order will be signed by all counsel, signifying acceptance, and
upon approval by the Court, with such additions as are necessary, will be signed by the Court as
an order reflecting the final pretrial conference.

6.     MATTERS TO BE CONSIDERED AT THE FINAL PRETRIAL CONFERENCE: At the
       final pretrial conference, the parties and the Court will formulate a plan for trial, including
       a program for facilitating the admission of evidence, consider the prospects of settlement,
       and consider such other matters as may aid in the trial or other disposition of the action.
       Unless excused by the court in advance upon a showing of a good cause, the attorney who
       is to conduct the trial shall attend the final pretrial conference and shall be accompanied by
       the individual parties or representative of the party (other than the attorney himself or
       herself) with full settlement authority.

       Three (3) business days prior to the final pretrial conference, exhibit books shall be
       submitted to the Court. Exhibits shall be clearly identified. Counsel for the parties shall
       provide three (3) sets of notebooks with the exhibits to the Court. The exhibits should be
       divided and tabbed with the exhibit numbers. A list of the exhibits (Attachment, Exhibit 1)
       should be located in the front of the notebooks. One set of notebooks is for the Court, one
       set is for the deputy clerk in the courtroom, one set is for the use of the witnesses. When
       bringing a document to the attention of the Court and witnesses, counsel asking the
       questions should refer to the notebook volume and exhibit number.

       Counsel shall arrange to have all documentary exhibits digitized for projection on the large
       screen in the courtroom. Counsel are responsible for projection of the exhibits using their
       own computers and software compatible with the Court’s electronic system. Scheduling
       and questions concerning the use of electronic projection is accomplished by sending an
       email to courttech@miwd.uscourts.gov, or by calling (616) 732-2757. Information
       concerning the features of the electronic evidence projection in the courtroom is available
       at the court’s website: www.miwd.uscourts.gov (Click on Courtroom Technology link).
                                                -5-
Case 1:18-cv-00668-HYJ-SJB ECF No. 90, PageID.621 Filed 12/22/20 Page 6 of 7




7.       PREPARATION FOR TRIAL:

         A.       Each party shall file the following not later than three business days prior to the
                  commencement of the final pretrial conference:

                  i.       Proposed voir dire questions. The Court will ask basic voir dire questions.
                           Counsel for the parties will be permitted to question prospective jurors.
                           Questioning by counsel shall not be repetitive of questions asked by the
                           Court or of questions asked in the juror questionnaire.

                  ii.      Trial briefs.

          B.      The parties shall jointly file the following not later than three business days prior
                  to the final pretrial conference:

                  i.       Proposed jury instructions. This court uses Western District of Michigan’s
                           Standardized Jury Instructions for the preliminary and final instructions. A
                           copy of these instructions is available on the Court’s website
                           (www.miwd.uscourts.gov).1 The court generally uses O’Malley, Grenig, &
                           Lee’s Federal Jury Practice and Instructions for those not covered in the
                           standard set. Standard instructions may be submitted by number. Other non-
                           standard instructions shall be submitted in full text, one per page, and
                           include reference to the source of each requested instruction. Indicate
                           objections, if any, to opposing counsel’s proposed instructions, with a
                           summary of the reasons for each objection.

       The parties are required to submit a copy of the joint statement of case and statement of
the elements, joint proposed jury instructions, and joint proposed verdict form(s) compatible with
Microsoft Word by e-mail to Judge Jarbou’s Paralegal/Judicial Assistant, Anna Seymore at
Anna_Seymore@miwd.uscourts.gov.

                  ii.      A joint statement of the case and statement of the elements that must be
                           proven by each party. If the parties are unable to agree on the language of a
                           joint statement of the case, then separate, concise, non-argumentative
                           statements shall be filed. The statement(s) of the case will be read to the
                           prospective jurors during jury selection. The elements that must be proven
                           by each party will be included in the preliminary jury instructions.



    Dated: December 22, 2020                                /s/ Hala Y. Jarbou
                                                            HALA Y. JARBOU
                                                            UNITED STATES DISTRICT JUDGE


1
 The instructions are located within the Electronic Filing section, and you will need to use your E-Filing Login and
Password to access them. Once you have logged into the electronic filing section of the website, click Utilities, then
select WDMI Attorney References and you will see the link to the Standard Civil Jury Instructions.

                                                        -6-
Case 1:18-cv-00668-HYJ-SJB ECF No. 90, PageID.622 Filed 12/22/20 Page 7 of 7




                         ATTACHMENT – EXHIBIT 1

 Exhibit                              Offered                Date      Date
                  Description                   Objection
No./Letter                              By                  Offered   Received




                                    -7-
